Case 3:19-cr-00001-TJC-PDB Document 24 Filed 03/04/19 Page 1 of 2 PageID 82



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

  UNITED STATES OF AMERICA

  vs.                                                  Case No. 3:19-cr-1-J-32PDB

  JOHN R. NETTLETON


                                      ORDER

          This Case is before the Court on the Joint Motion Requesting a Status

  Conference (Doc. 23) filed on February 12, 2019.

          Accordingly, it is hereby

          ORDERED:

          1. Joint Motion Requesting a Status Conference (Doc. 23) is GRANTED.

          2. This case is SET for a telephonic status conference on March 12, 2019

          at 11:00 a.m. Counsel will receive a separate email with the dial-in

          instructions.

          3. Defendant’s presence is not required.

          DONE AND ORDERED in Jacksonville, Florida this 4th day of March,

  2019.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge
Case 3:19-cr-00001-TJC-PDB Document 24 Filed 03/04/19 Page 2 of 2 PageID 83




  jb
  Copies:

  Todd Gee, AUSA
  Daniel Schwarz, Esquire
  U.S. Probation
  U.S. Pretrial Services
  U.S. Marshals Service
  Defendant




                                        2
